Citation Nr: 0404729
Decision Date: 02/19/04	Archive Date: 05/14/04

Citation Nr: 0404729	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-04 851	)	DATE FEB 19 2004
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the rating decision dated January 3, 1975, which 
assigned a noncompensable rating for residuals of a through 
and through gunshot wound of the left forearm was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to June 
1955.  

In a January 1975 rating action, the RO granted service 
connection for residuals of gunshot wounds to the left 
forearm and right hand.  The veteran was assigned a 
noncompensable rating for the residual scars.  In November 
2001, the veteran asserted that there was clear and 
unmistakable error (CUE) in the January 1975 rating decision 
for failing to grant separate compensable ratings for each of 
the veteran's service-connected gunshot wounds.  The RO 
denied the veteran's claim in January 2002, and the veteran 
initiated an appeal to the Board.  

In a December 2002 decision, the Board found that there was 
CUE in the January 1975 decision in that it failed to grant a 
separate 10 percent rating for residuals of a gunshot wound 
to the right hand.  However, this decision denied the 
veteran's claim that there was CUE in the January 1975 rating 
for failing to assign a separate compensable rating for 
residuals of a gunshot wound to the left forearm.

In February 2003, the veteran requested reconsideration of 
the Board's December 2002 denial.  In November 2003, 
reconsideration of the Board's December 2002 denial was 
ordered by one of the Board's Deputy Vice Chairmen. 

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. 7103(b)(3), 7104(a) (West 
2002).  




FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
residuals of a gunshot wound to the left forearm was granted 
by the RO in a January 1975 rating decision, and a 
noncompensable rating was assigned for the scars associated 
with that injury.  

2.  The veteran did not appeal the January 1975 decision and 
it became final.

3.  The January 1975 rating decision that failed to assign a 
10 percent rating for residuals of a gunshot wound to the 
left forearm was not reasonably supported by the evidence of 
record and demonstrates that the RO failed to correctly apply 
the regulatory provisions extant at that time.


CONCLUSION OF LAW

There was clear and unmistakable error in the January 1975 
rating decision in that it failed to grant a separate 10 
percent rating for residuals of a gunshot wound to the left 
forearm.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The new law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  However, it has been 
determined by the United States Court of Appeals for Veterans 
Claims (Court) that the VCAA is not applicable to claims 
alleging clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Hence, it need not be applied in 
this case.

The veteran asserts there was clear and unmistakable error in 
the January 3, 1975 rating decision which granted service 
connection for residuals of gunshot wounds to the right hand 
and left forearm, but assigned a single noncompensable rating 
for scars associated with those injuries.  He did not appeal 
that decision, and it is thus considered final, although it 
may be reversed if found to be based upon CUE.  Legal 
authority provides that, where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised, 
and, for the purposes of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

The law and regulations in effect at the time of the January 
1975 rating decision provided that in rating disabilities 
involving damage due to gunshot wounds, a slight 
(insignificant) muscle disability resulted from a simple 
wound of muscle without debridement, infection or effects of 
laceration.  History included service department record of a 
wound of slight severity, or brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Objective findings included minimal scarring; 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus; and no significant impairment of function and 
no retained or metallic fragments.  38 C.F.R. § 4.56(a) 
(1974).

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of relatively short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History included 
service department record or other sufficient evidence of 
hospitalization in-service treatment for the wound and a 
record in the file of consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1974).

The law and regulations in effect at the time of the January 
1975 rating decision also provided that a through and through 
injury, with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  38 C.F.R. § 4.72 
(1974).

Ratings for specific muscle groups related to the forearm and 
the hand were provided in 38 C.F.R. § 4.73, Diagnostic Codes 
5307, 5308 and 5309.  These diagnostic codes provide for a 10 
percent rating for a moderate disability of each affected 
muscle group.  38 C.F.R. § 4.73, Diagnostic Codes 5307-5309 
(1974).

The veteran and his representative assert that the RO erred 
in not assigning a separate 10 percent disability rating 
under Diagnostic Code 5308 for the gunshot wound to the left 
forearm.  The veteran maintains that he experienced a through 
and through gunshot wound to the left forearm that caused 
muscle damage, and that, in January 1975, the regulation 
38 C.F.R. § 4.72 required that he be assigned a 10 percent 
rating for his left forearm gunshot wound disability.

The record reveals that the veteran was released from active 
duty in 1955, and that he filed a claim for service 
connection for residuals of his gunshot wounds in September 
1974.  At the time of the January 1975 rating decision, the 
veteran's service medical records were reported to be 
unavailable.  However, his DD Form 214 reflected that he had 
been awarded the Purple Heart for wounds sustained during 
combat with the enemy.  The DD Form 214 then of record also 
indicated that he had sustained a perforating gunshot wound 
to the right hand in March 1951, and a penetrating gunshot 
wound to the left forearm in May 1951.

Upon VA examination in November 1974, the veteran reported 
soreness and aching in his right hand and left forearm due to 
gunshot wounds he sustained in Korea.  The examiner noted, as 
medical history, that a bullet had entered the medial aspect 
of the fleshy portion of the left forearm, and exited on the 
lateral aspect, apparently not damaging the bone.  The 
veteran reported that the wounds had been cared for in 
service, that they had healed properly, and that he had been 
able to return to duty.  He continued to have some aching in 
the areas for a while, and subsequently developed some aching 
and soreness in the right index finger and the left upper 
forearm on exertion.  The veteran indicated that he had not 
sought help for this over the years because it had not been 
that bothersome.  He stated that over the years, it had 
become more of a problem, particularly on doing such 
activities as bowling or playing baseball.  The veteran 
reported that, at work, he sometimes had to do heavy lifting, 
and that his left forearm gave him problems at times.  The 
veteran stated that the problems were not so severe that it 
had caused him to miss any significant amount of work.  He 
had not noticed any impairment of coordination or loss of 
strength in the arms.  The physician noted that on the left 
forearm, there were two scars, one on the ulnar side and the 
other on the radial side.  There was no swelling or 
tenderness in the forearm, and no vascular involvement.  
Clinical evaluation revealed good strength in the forearm and 
the hands.  The diagnosis was gunshot wounds to the right 
hand and left forearm, well-healed, with no objective 
evidence of any significant neurological impairment.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). CUE denotes "errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made." Russell, 3 Vet. App. at 313.

With regard to the gunshot wound to the left forearm, the 
Board finds that the RO failed to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
The evidence clearly showed that the veteran sustained a 
gunshot wound to the left forearm, and that the bullet passed 
through one side of the left forearm and then exited through 
the other side of the forearm.  At the time of the January 
1975 decision, the rating schedule clearly mandated a minimum 
10 percent rating for through and through injuries that 
resulted in muscle damage.  See 38 C.F.R. § 4.72 (1974).  
While the November 1974 VA examination report did not specify 
the extent of any muscle damage, it clearly reflects that a 
fragment entered one side of the veteran's forearm and exited 
the other side of the veteran's forearm.  Furthermore, the 
examination report revealed that the veteran had aching and 
soreness of the forearm with use.  Such facts indicate that 
the gunshot wound resulted in at least some minor damage to 
the muscles of the veteran's forearm.

The Board points out that the facts in this case are similar 
to those in Myler v. Derwinski, 1 Vet. App. 571 (1991), where 
clear and unmistakable error was found in a November 1953 
rating decision which failed to assign a rating of at least a 
moderate degree of disability for a through-and-through 
gunshot wound.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

Clearly, had the applicable regulations been correctly 
applied to the evidence of record at the time of the January 
1975 decision, the veteran's service-connected gunshot wound 
to the left forearm would have been rated as 10 percent 
disabling as a moderate muscle injury of Muscle Group VIII.

In sum, the Board concludes that the error in not applying 
the applicable regulations to the facts of this case was 
undebatable and, had this error not been made, the outcome of 
the January 1975 decision would have manifestly changed; and 
the Board also concludes that this error compels the 
conclusion, to which reasonable minds could not differ, that 
the result of the January 1975 would have been manifestly 
different but for the error.  Russell.


ORDER

The claim that there was clear and unmistakable error in a 
January 1975 rating decision that failed to grant a 10 
percent rating for residuals of a gunshot wound to the left 
forearm is granted, subject to the regulations governing the 
payment of monetary awards.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0218268	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a 
January 1975 rating decision that granted a single 
noncompensable rating for scar residuals of gunshot wounds 
to the right hand and left forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from July 1950 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which concluded that there was no 
clear and unmistakable error in a January 1975 rating 
decision that granted service connection for residuals of 
gunshot wounds to the right hand and left forearm and 
assigned a noncompensable rating for scars associated with 
those injuries.  

The veteran was scheduled to appear at a personal hearing 
before a Member of the Board in Washington, D.C., in 
August 2002.  However, he failed to report.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
residuals of gunshot wounds to the right hand and left was 
granted by the RO in a January 1975 rating decision, and a 
noncompensable rating was assigned for the scars 
associated with those injuries.  The veteran did not 
appeal the decision and it became final.  

2.  The January 1975 rating decision that failed to assign 
a 10 percent rating for residuals of a gunshot wound to 
the right hand was not reasonably supported by the 
evidence of record and demonstrates that the RO failed to 
correctly apply the regulatory provisions extant at that 
time.  

3.  The January 1975 rating decision that assigned a 
noncompensable rating for residuals of a gunshot wound to 
the left forearm was reasonably supported by evidence then 
of record, and the evidence does not demonstrate that the 
RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of 
the claim would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  There was clear and unmistakable error in the January 
1975 rating decision in that it failed to grant a separate 
10 percent rating for residuals of a gunshot wound to the 
right hand.  38 U.S.C.A. § 5109A (West Supp. 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2002).  

2.  There was no clear and unmistakable error in the 
January 1975 rating decision that assigned a 
noncompensable rating for residuals of a gunshot to the 
left forearm.  38 U.S.C.A. § 5109A (West Supp. 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  This law eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  66 
Fed. Reg. 45630-32 (Aug. 29, 2001).  However, it has been 
determined by the United States Court of Appeals for 
Veterans Claims (Court) that the VCAA is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Hence, it need not be 
applied in this case.  

The veteran asserts there was clear and unmistakable error 
(CUE) in the January 3, 1975 rating decision which granted 
service connection for residuals of gunshot wounds to the 
right hand and left forearm, but assigned a single 
noncompensable rating for scars associated with those 
injuries.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to 
be based upon CUE.  Legal authority provides that, where 
CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has 
the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
In Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error. . . 
.

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the kind 
of error . . . that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is 
a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the 
January 1975 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C. § 330 (1975) [now codified at 38 U.S.C.A. § 1110 
(West Supp. 2002)]; 38 C.F.R. § 3.303 (1975).  In rating 
disabilities involving damage due to gunshot wounds, 
38 C.F.R. § 4.56 provided that a slight muscle disability 
resulted from a simple wound of muscle without debridement 
or infection.  History included brief treatment of a 
superficial wound in service and return to duty; healing 
with good functional results; and no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56.  Objective findings included minimal 
scarring; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(a) 
(1975).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History included 
service department records or other evidence of in-service 
treatment for the wound and a record in the file of 
consistent complaint from first examination forward of one 
or more of the cardinal signs and symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1975).  

Ratings for specific muscle groups were provided in 
38 C.F.R. § 4.73.  Diagnostic Codes 5307, 5308 and 5309 
related to the forearm and the hand.  A note following 
these codes indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  It was further directed that in such 
instances, the disability should be rated on limitation of 
motion, minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Codes 5307-5309 (1975).  

The veteran and his representative assert that the RO 
erred in not assigning separate disability ratings because 
the veteran sustained two separate gunshot wounds to two 
distinct body parts.  They assert that the veteran was 
entitled to a 10 percent rating under Diagnostic Code 5308 
for the gunshot wound to the left forearm, and a separate 
10 percent rating for the gunshot wound to the right hand 
pursuant to Diagnostic Code 5309.  The Board agrees in 
part and disagrees in part.

The veteran was released from active duty in 1955, and he 
did not file a claim for service connection for residuals 
of his gunshot wounds until almost 20 years later.  At the 
time of the January 1975 rating decision, the veteran's 
service medical records were reported to be unavailable 
due to the fire that occurred at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  
However, his DD Form 214 reflected that he was awarded the 
Purple Heart for wounds sustained during combat with the 
enemy.  He sustained a penetrating gunshot wound to the 
left forearm in May 1951 and a perforating gunshot wound 
to the right hand in March 1951.  

Upon VA examination in November 1974, the veteran reported 
increased aching and pain in his right hand and left 
forearm due to gunshot wounds he sustained in Korea.  The 
bones of the left forearm were not damaged.  He reported 
that the wounds were cared for in service and healed 
properly.  He continued to have some aching in the areas 
for a while, and subsequently developed some aching and 
soreness in the right index finger and the left upper 
forearm on exertion.  However, he did not seek help for 
this over the years because it was not that bothersome.  
He had not noticed any impairment of coordination or loss 
of strength in the arms.  The physician noted that a 
bullet penetrated the thin web of the thumb from the 
dorsal side to the mid-palm on the transverse side, with a 
scar in each location.  On the left forearm, there were 
also two scars - one  on the ulnar side and the other on 
the radial side.  There was no swelling or tenderness in 
the forearm, and no vascular involvement.  Clinical 
evaluation revealed good strength in the forearm and the 
hands.  The diagnosis was gunshot wounds to the right hand 
and left forearm, well-healed, with no objective evidence 
of any significant neurological impairment.  

The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
CUE denotes "errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  

With regard to the gunshot wound to the right hand, the 
Board finds that the RO failed to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The evidence clearly showed that the 
veteran sustained a gunshot wound to the right hand, and 
that the bullet passed through some portion of the hand.  
At the time of the January 1975 decision, the rating 
schedule clearly mandated a minimum 10 percent rating for 
such injuries to the hand to be based on limitation of 
motion.  See Note following Diagnostic Codes 5307-5309, 
supra.  At the time of the January 1975 rating decision, 
the clinical evidence established complaint of pain on 
use.  This error is undebatable.  Hence, the Board 
concludes that there was clear and unmistakable error in 
the January 1975 rating decision in that it failed to 
award a separate 10 percent rating for residuals of a 
gunshot wound to the right hand under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (1975).  

However, with regard to the gunshot wound to the left 
forearm, the Board finds that the RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts, and the RO's decision to not assign a 
compensable rating for this disability was not clearly 
erroneous.  The veteran's representative correctly pointed 
out that the wound to the left forearm was a through and 
through wound.  Nevertheless, the most important symptom 
in rating muscle injuries is the extent of the disability 
associated with the muscle or muscles that were affected.  
In order to characterize a muscle disability involving 
Muscle Group VII or VIII as moderate so as to warrant a 10 
percent rating, 38 C.F.R. § 4.56 (1975) also required that 
the record in the file show a consistent complaint from 
the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use.  The objective 
clinical findings available to the RO at the time of the 
January 1975 rating decision did not undebatably support 
such a conclusion.  The veteran first filed a claim for 
these disabilities almost 20 years after he was released 
from active duty.  Upon examination in November 1974, he 
conceded that the condition had not been that bothersome 
over the years, and he had not noticed any impairment of 
coordination or loss of strength.  Furthermore, clinical 
evaluation showed good strength in the left forearm and 
left hand, and no other significant functional effect was 
indicated.  

Accordingly, the Board finds that the January 1975 rating 
decision which assigned a noncompensable rating for 
residuals of a gunshot wound to the left forearm was 
reasonably supported by the evidence of record and 
prevailing legal authority, and was not undebatably 
erroneous.  Furthermore, the RO, in 1975, had before it 
the correct facts as they were known at the time.  Hence, 
the veteran's claim that there was CUE in the January 1975 
rating decision in failing to assign a 10 percent rating 
for residuals of a gunshot wound to the left forearm must 
be denied.  



ORDER

The claim that there was clear and unmistakable error in a 
January 1975 rating decision that failed to grant a 10 
percent rating for residuals of a gunshot wound to the 
right hand is granted, subject to the regulations 
governing the payment of monetary awards.  

The claim that there was clear and unmistakable error in a 
January 1975 that failed to grant a compensable rating for 
residuals of a gunshot wound to the left forearm is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

